          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

CHARLES ASHFORD                                            PLAINTIFF
ADC #133975

v.                    No. 5:18-cv-206-DPM

DOES                                               DEFENDANTS

                           JUDGMENT
     Ashford's complaint is dismissed without prejudice.




                               D.P. Marshall Jr.
                               United States District Judge
